DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 12/31/2020.  After entry of this amendment, claims 1-12 and 14-21 are currently pending in this Application. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-8, 10-12, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0287658 to Flaschberger et al., relied on in the previous Office Action, and submitted in the IDS filed on 06/16/2020.

With respect to claim 1, Flaschberger et al. disclose a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 100 microns” (Throughout the reference, in particular, [0190], [0243]). Flaschberger et al., additionally, disclose that the abrasive particles have a particle size such that most of them particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger et al. [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, the reference discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger et al. is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger et al. [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger et al. [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece it is being a used on. It is based on these factors that the bonded abrasive article of the reference is reasonably expected to meet the claimed Homogeneity Factor of not greater than 85. According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, with respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed homogeneity factor; the original disclosure of the present Application under examination simply provides ranges of homogeneity factor as well as how it is being evaluated according to the present Application under examination.   
Additionally, it is to be noted that Flaschberger et al. disclose the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Throughout the reference, in particular, [0217]-[0218], [0243]-[0278]). Although claim 1 does not include most of the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving 
Flaschberger et al. disclose abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger et al. [0277]); also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger et al. [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 100 cm3”. 
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger et al. which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV). 

With respect to claim 2, Flaschberger et al. disclose abrasive wheels having a diameter of 1 mm to 2000 mm ([0277]); the disclosed diameter has substantial overlapping with the claimed range of “at least 127 mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is considered rejected over Flaschberger et al. because according to the recitation of said claim “the body comprises a diameter of at least 127 mm, the volume of at least 225 cm3, or a combination thereof.”
Nevertheless, the reference, additionally, discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm ([0277]); considering the disclosure on diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 225 cm3”.

With respect to claim 3, Flaschberger et al. is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger et al. [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger et al. [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece it is being a used on. It is based on these factors that the bonded abrasive article of the reference is reasonably expected to meet the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, with respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed Homogeneity Factor; the original disclosure of the present Application under examination simply provides ranges of Homogeneity Factor as well as how it is being evaluated according to the present Application under examination.   
Additionally, it is to be noted that Flaschberger et al. disclose the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 

With respect to claim 4, Flaschberger et al. disclose a thickness within the range of 2-600 mm, preferably 10-300 mm for the body of their abrasive wheel, i.e. abrasive article (Flaschberger et al. [0277]), and the disclosed thickness ranges either shares an end point or fall within the claimed range of “at least 2 mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Flaschberger et al. disclose that their abrasive article has 1-60 vol%, preferably 2.5-40 vol% of bond material and an amount of 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger et al. [0265] and [0267]). A ratio of the disclosed bond material over the abrasive particles would have an overlapping with the claimed ratio of at least 0.5 to not greater than 10. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Flaschberger et al. disclose a porosity of about 5 to about 80 vol% (Flaschberger et al. [0269]), and this range overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Flaschberger et al. disclose the benefits of having open structure, i.e. interconnected porosity (i.e. open pores), for the purpose of 

With respect to claim 10, Flaschberger et al. disclose bonded abrasive articles comprising abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more ([0190]) which would correspond to a particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 200 microns”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger et al., additionally, disclose that the abrasive particles have a particle size such that most of them particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger et al. [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, the reference discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 11, Flaschberger et al. disclose using shaped abrasive particles of alpha alumina based material (Flaschberger et al. [0218]).

With respect to claim 12, Flaschberger et al. disclose 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger et al. [0265]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 14, Flaschberger et al. disclose an amount of 1-60 vol%, more preferably 2.5-40 vol% of a bond material (Flaschberger et al. [0267]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 15, Flaschberger et al. disclose a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger et al. [0243]-[0244]).

With respect to claim 16, Flaschberger et al. disclose a vitreous bond (i.e. amorphous) material (Flaschberger et al. [0243]).

With respect to claims 17 and 18, as noted above, Flaschberger et al. disclose a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger et al. [0244]).

With respect to claim 21, Flaschberger et al. disclose a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 200 microns” (Throughout the reference, in particular, [0190], [0243]). Flaschberger et al., additionally, disclose that the abrasive particles have a particle size such that most of them particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger et al. [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, the reference discloses average particle size having substantial overlapping with the claimed size range of “at least 200 microns”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger et al. is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger et al. [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Additionally, it is to be noted that Flaschberger et al. disclose the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Throughout the reference, in particular, [0217]-[0218], [0243]-[0278]). Although claim 21 does not include all of the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving homogeneity and the fact that the composition and materials forming the bonded abrasive article of the references are very similar to that of the present Application under examination, it presents further reason to expect the abrasive article of the reference to have a Homogeneity Factor which would have, at least, overlapping with 
Flaschberger et al. disclose abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger et al. [0277]); also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger et al. [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 100 cm3”. Additionally, with respect to diameter, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger et al. which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV). 
Flaschberger et al. disclose a porosity of about 5 to about 80 vol% (Flaschberger et al. [0269]), and this range overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger et al. disclose 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger et al. [0265]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger et al. as applied to claims 1 or 7 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. as relied on in the previous Office Action.

With respect to claim 6, Flaschberger et al. disclose a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a grinding wheel having homogeneous material and phases is desired, as detailed out above.
Although Flaschberger et al. disclose the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to 
However, modifying/controlling the pore size, uniformity, and nature of the pores of Falschberger et al. is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known in the field of abrasive industry that by controlling the size and morphology of the pore formers, it would be possible to control the size, uniformity, and nature (i.e. open or closed) of the final porosity within the bonded abrasive article as that taught and shown by Wu et al. Therefore, although Flaschberger et al. may not have disclosed the specific pore size for the pores within the porosity of abrasive article of said reference, it would have been obvious to control the pore size by means of controlling the size and morphology of the pore formers, which would, inevitably, depend on the end product and end use application with the aim of optimizing the pore size of the final abrasive article.

With respect to claim 9, Flaschberger et al. disclose a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a homogeneous material is desired, as detailed out above.
Although Flaschberger et al. disclose the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does literally and/or expressly disclose closed porosity.

Furthermore, it is to be noted that the bonded abrasive article of Flaschberger et al. has a thickness and when the starting materials and components are mixed, it would be inevitable to have, at least, some amount of the pore inducing components being trapped within the body of the bonded article without being surrounded by other pore inducing components, which would result in some level of closed porosity.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,375,692 to Manwiller et al.

With respect to claim 19, Manwiller et al. disclose microabrasive tools formed from a slurry including liquid, abrasive grains, a bonding material, and a polymer such as gellan gum (Manwiller et al. abstract). The disclosed gellan gum reads on the 
Additionally, Manwiller et al. disclose that their method allows for improving the homogeneity of the product as well as a more uniform distribution of the components of the product compared to those produced by conventional methods (column 2, lines 1-22). Manwiller et al., moreover, disclose that an improved homogeneity promotes greater consistency, evenness, and efficiency in the superfinishing performance of the cast articles can be produced more consistently with the methods of this invention (Manwiller et al. column 2, lines 1-22). Therefore, it is reasonable to expect that the abrasive product of Manwiller et al. would meet the claimed Homogeneity Factor of not greater than 85 absence evidence showing the contrary. 

With respect to claim 20, Manwiller et al. disclose the use of a cationic source as a cross-linking agent, and refers to calcium chloride and yttrium nitrate as examples of such (Manwiller et al. abstract, column 2, lines 53-56 and column 5, lines 12-18). Manwiller et al. disclose that such cationic source is added to the other ingredients prior to forming a gel. Manwiller et al. disclose the use of a polymer such as gellan gum (Manwiller et al. column 4, lines 38-67).

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
Applicant has argued that Flaschberger et al. is not concerned with uniformity of large abrasive articles having coarse abrasive particles nor is Flaschberger intended to address issues of low uniformity in large abrasive articles having coarse abrasive particles. Additionally, Applicant has argued that Flaschberger et al. disclose forming a mixture of raw materials to improve homogeneity of green or fired bodies. Applicant has, further, argued that Sample S1 of Example 1 of the present Application under 
The Examiner, respectfully, submitted that as discussed above in details, Flaschberger et al. is seen to render the claimed Homogeneity Factors obvious; this is because Flaschberger et al. disclose forming a homogeneous body of the pre-fired or green pressed body (Flaschberger et al. [0255]), and as such, it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger et al. [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece it is being a used on. It is based on these factors that the bonded abrasive article of the reference is reasonably expected to meet the claimed Homogeneity Factor of not greater than 80 or not greater than 85. According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Moreover, Flaschberger et al. disclose a substantially similar composition and materials for their bonded abrasive article compared with what the present Application under examination disclose for their abrasive article; Applicant has not shown that Flaschberger et al., despite disclosing a substantially similar composition and material for their abrasive article compared to what is disclosed in the present Application under examination, and despite the fact that said reference is drawn to improving polishing performance using their abrasive article as detailed out above, is not capable of achieving, what Applicant has referred to as, “Homogeneity Factor” of not greater than 85 or not greater than 80.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PEGAH PARVINI/Primary Examiner, Art Unit 1731